DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 01/28/2022, in which, claims 1, 9, and 11 are amended and claims 2 and 10 are cancelled. Claims 1, 3-9, and 11-15 remain pending in the present application with claims 1 and 9 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 01/28/2022 with respect to claims 1 and 9 have been considered but are not persuasive.
On Page 8, Applicant argues that: “Applicant submits that Dickerson, White and Cho fail to disclose or render obvious the presently claimed combination of features recited in independent claims 1 and 9. For example, Applicant submits that Dickerson, White and Cho fail to disclose or render obvious wherein the thumbnails contain at least one point of interest (POI), and wherein the at least one point of interest is displayed inside a boundary of the thumbnails. Support for the amendment may be found in claims 2 and 10, FIG. 5 and the supporting text of the specification. 
The 'POI (point of interest) of the claims' guides a user to points of view related to the user's interest. Referring to FIG.5 of the present application, FIG. 5 illustrates that the plurality of POIs displayed inside a boundary of the thumbnails… In contrast, 'portions of interest' of White guides the user to in which time period (or point) in the video the user are interested. In addition, 'the portions of interest' of White are displayed outside of the boundary of the thumbnails. 'At least one point of interest displayed inside the boundary of the thumbnails', which corresponds to a technical feature of the present claims, is not disclosed in Dickerson, White, and Cho. Therefore, in consideration of the difference of the technical feature between the present claims, and Dickerson, White, and Cho, a person skilled in the art cannot easily derive the present claims from prior art of record.”
In response, examiner respectfully disagrees. 'portions of interest' of White is not only guiding the user to in which time period (or point) in the video the user are interested but also guiding a user to points of view related to the user's interest (see White, paragraph [0080]: “the visual indicators facilitate a user's navigation of the timeline 220 by notifying (actively and/or passively) the user which segments of the video may be interesting to the user. In some implementations, the user can interact with a particular visual indicator 250 to jump to that position in the timeline 220 and/or to view more information about why the video segment is considered to be interesting”). In addition, the 'portions of interest' of White are displayed inside of the boundary of the thumbnails (see White, paragraph [0077]: “display 1390 can show a static image or a video clip (e.g., the portion of the video within the boundaries of the selected portion 1330).”). Therefore, Applicant's arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson et al. (US 20170139578 A1, hereinafter referred to as “Dickerson”) in view of White et al. (US 20150373281 A1, hereinafter referred to as “White”), and further in view of Cho et al. (US 20150309310 A1, hereinafter referred to as “Cho”).
Regarding claim 1, Dickerson discloses an electronic device comprising: 
a display (see Dickerson, paragraph [0024]: “a display 155”); 
a processor electrically connected to the display (see Dickerson, paragraph [0029]: “The processor 140 is also coupled to the touchscreen 150 and the display 155”); and 
a memory electrically connected to the processor (see Dickerson, paragraph [0030]: “The memory 160 is coupled to the processor 140”), 
wherein the memory stores instructions that, when executed by the processor (see Dickerson, paragraph [0027]: “The processor 140 can include one or more processors or other processing devices and execute the OS 161 stored in the memory 160 in order to control the overall operation of the UE 100”), cause the processor to: 
display, when a video supporting a plurality of orientation regions is played, a first screen corresponding to a first orientation region among the plurality of orientation regions through the display (see Dickerson, paragraph [0037]: “In FIG. 2, a sphere represents the 360-degree video 201. The 360-degree video 201 can include a plurality of portions of video that when combined… portions of the 360-degree video can be displayed in the UE 100 and the user can cause movement of the 360-degree video 201 to show different portions of the 360-degree video 201”). 
Regarding claim 1, Dickerson discloses all the claimed limitations with the exception of wherein the memory stores instructions that, when executed by the processor, cause the processor to: display a timeline representing a playback time of the video through the display; receive a first user input pointing a first time point in the timeline; display thumbnails of screens corresponding to the plurality of orientation regions through the display at the first time point in response to the first user input in a state in which the first screen corresponding to the first orientation region is displayed through the display while the video is playing; receive a second user input scrolling the thumbnails, and wherein each of the thumbnails of the screens corresponding to the plurality of orientation regions are thumbnails corresponding to different orientation regions at a same time point, wherein the thumbnails contain at least one point of interest (POI), and wherein the at least one point of interest is displayed inside a boundary of the thumbnails.
White from the same or similar fields of endeavor discloses wherein the memory stores instructions that, when executed by the processor, cause the processor to:
display a timeline representing a playback time of the video through the display (see White, paragraph [0066]: “The timeline 220 can include graphical and/or textual elements and can be, for example, a continuous track that includes visual indicators (e.g., ticks, icons, colors, etc.) of different time positions in the video”); 
receive a first user input pointing a first time point in the timeline (see White, paragraph [0067]: “Each border 234, 236 can correspond to a different respective time position on the timeline 220. The selected portion can be moved, resized, split, or otherwise manipulated upon the application 115 receiving a user input action”); 
display thumbnails of screens corresponding to the plurality of orientation regions through the display at the first time point in response to the first user input (see White, paragraph [0066]: “the timeline 220 includes thumbnails 225 of individual video frames representing respective portions of a video file. The thumbnails 225 can hover, change in size, scroll, and/or otherwise be manipulated on the timeline 220 as the user interacts with the UI 200”); and 
receive a second user input scrolling the thumbnails (see White, paragraph [0066]: “The thumbnails 225 can hover, change in size, scroll, and/or otherwise be manipulated on the timeline 220 as the user interacts with the UI 200”); 
wherein the thumbnails contain at least one point of interest (POI) (see White, FIG. 2 and paragraph [0066]: “The timeline 220 can include graphical and/or textual elements and can be, for example, a continuous track that includes visual indicators (e.g., ticks, icons, colors, etc.) of different time positions in the video. In one implementation, the timeline 220 includes thumbnails 225 of individual video frames representing respective portions of a video file”), and
wherein the at least one point of interest is displayed inside a boundary of the thumbnails (see White, paragraph [0077]: “display 1390 can show a static image or a video clip (e.g., the portion of the video within the boundaries of the selected portion 1330)”; and paragraph [0079]: “display 1390 a corresponds to a portion of the video marked by or abutting border 1334 with respect to the timeline 1302, and display 1390 b corresponds to a portion of the video marked by or abutting border 1336 with respect to the timeline 1302. For example, display 1390 a can show an image or short video clip corresponding to the start of the video within the selected portion 1330”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in White with the teachings as in Dickerson. The motivation for doing so would ensure the system to have the ability to use the method disclosed in White to display a timeline on display screen that includes visual indicators of different time positions in the video; to select a time position on the timeline via a user input action; to use thumbnails of individual video frames representing respective portions of a video file and to scroll the thumbnails on the timeline as the user interacts with the display thus representing a playback time of the video by displaying a timeline; pointing a time point in the timeline via an user input; displaying thumbnails of screens corresponding to the plurality of orientation regions through the display at the time point in response to the user input and scrolling the thumbnails in response to another user input in order to provide the user with the information about the specific timeline without moving the screen.
Regarding claim 1, the combination teachings of Dickerson and White as discussed above disclose all the claimed limitations with the exception of in a state in which the first screen corresponding to the first orientation region is displayed through the display while the video is playing; and wherein each of the thumbnails of the screens corresponding to the plurality of orientation regions are thumbnails corresponding to different orientation regions at a same time point.
Cho from the same or similar fields of endeavor discloses in a state in which the first screen corresponding to the first orientation region is displayed through the display while the video is playing (see Cho, paragraphs [0064]-[0065]: “the HMD device 100 may display the surround video image while a surround video content is playing. The HMD device 100 may display a thumbnail image based on an image type of the surround video image related to the thumbnail image … the thumbnail image may include a first image 420-2 corresponding to a first region 420-1 of the surround video image”); and
wherein each of the thumbnails of the screens corresponding to the plurality of orientation regions are thumbnails corresponding to different orientation regions at a same time point (see Cho, FIG. 6 and paragraphs [0075]-[0077]: “the first region and the second region may correspond to regions which are changed by the front direction of the HMD device 100 only in response to the identical time information … Then the HMD device 100 may play surround video content and set a viewing thumbnail image 630-2 of the first surround video image 610. In this case, the viewing thumbnail image 630-2 may correspond to a second viewing region 630-1 of the first surround video image 610. In addition, the second viewing region 630-1 may be positioned at the right side of the first viewing region 620-1. In this case, the first surround video image 610, the representative thumbnail image 620-2, and the viewing thumbnail image 630-2 may be images corresponding to the same first playing time”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cho with the teachings as in Dickerson and White. The motivation for doing so would ensure the system to have the ability to use the HMD device disclosed in Cho to display thumbnail images while a surround video content is playing wherein a first thumbnail image corresponding to a first region of the surround video image and a second thumbnail image corresponding to a second region of the surround video image and to display the first region and the second region thumbnail images corresponding to the first viewing region and second viewing region which are displayed corresponding to the same playing time thus displaying the first screen corresponding to the first orientation region while the video is playing and displaying thumbnails of the screens corresponding to the plurality of orientation regions corresponding to different orientation regions at a same time point in order to display thumbnails corresponding to a 360 video containing a point of interest at a specific time point.
Regarding claim 3, the combination teachings of Dickerson, White, and Cho as discussed above also disclose the electronic device of claim 1, wherein the instructions, when executed by the processor, cause the processor to: 
receive a third user input of selecting a thumbnail of a second screen corresponding to a second orientation region among the thumbnails (see White, paragraph [0099]: “as spatially stacked thumbnails contiguous in the y-axis and/or with edges stacked like a stack of papers to provide either a full representation of multiple points of view of the same event spatially displayed, or the foremost video stream with other points of view selectable by the user”); and 
display the second screen at the first time point through the display in response to the third user input (see Dickerson, paragraph [0049]: “a point of interest markers, such as a navigation marker 706 or arrow 708 may also be displayed on the GUI. The points of interest markers can be bookmarks. A bookmark can be set by a user or previously defined by the video. For example, when a user identifies a scene or location that the user finds interesting, the user can set a bookmark. The bookmark can then display on the graphical indicator or elsewhere on the video”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Dickerson, White, and Cho as discussed above also disclose the electronic device of claim 3, wherein the instructions, when executed by the processor, cause the processor to: 
determine whether the second screen contains a POI (see White, paragraph [0080]: “the visual indicators facilitate a user's navigation of the timeline 220 by notifying (actively and/or passively) the user which segments of the video may be interesting to the user”); and 
display an indicator indicating a direction of a third screen containing the POI through the display while the second screen is displayed when the second screen does not contain the POI (see Dickerson, paragraph [0047]: “The GUI may also respond to content viewing direction manipulations that are not directly on the bars 602 and 604. For example, a received dragging input (e.g., through touch on a screen, a cursor, mouse lock, etc.) can move the viewing direction”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Dickerson, White, and Cho as discussed above also disclose the electronic device of claim 3, wherein the instructions, when executed by the processor, cause the processor to: 
display a thumbnail of a third screen containing a POI through the display while the second screen is displayed when the second screen does not contain the POI (see White, paragraph [0095]: “The visual comment indicators 850 can include a thumbnail of the user's avatar or profile image (e.g., corresponding to a social networking or other account), and/or can include other suitable graphical and/or textual indicators”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Dickerson, White, and Cho as discussed above also disclose the electronic device of claim 1, wherein the instructions, when executed by the processor, cause the processor to: 
display the thumbnails above the timeline through the display (see White, FIG.2 and paragraph [0066]: “thumbnails 225 on or off the visible portion of the timeline 220 on the device screen”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Dickerson, White, and Cho as discussed above also disclose the electronic device of claim 1, wherein the thumbnails are formed in one of a panoramic shape, a spherical shape, and a cylindrical shape (see Cho, FIG. 4A and paragraph [0067]: “the HMD device 100 may display a first thumbnail image 410-1 of a cylinder form”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Dickerson, White, and Cho as discussed above also disclose the electronic device of claim 1, 
wherein the display includes a touch circuit (see White, paragraph [0066]: “if the user device 110 includes a touchscreen interface (e.g., a smartphone), the user can manipulate the video frame thumbnails 225 on the timeline 220 using his thumb, fingers, a stylus, or other input apparatus”), 
wherein the first user input includes a hovering input of an electronic pen connected to the electronic device (see White, paragraph [0066]: “The thumbnails 225 can hover, change in size, scroll, and/or otherwise be manipulated on the timeline 220 as the user interacts with the UI 200”), and 
wherein the second user input includes a button input of the electronic pen (see White, paragraph [0067]: “The user input action can be, for example, a touchscreen gesture, a mouse gesture, a tap, a click, a click-and-drag, a tracked eye movement, a button press, an applied pressure, or other input action suitable for allowing a user to manipulate the selected portion 230 of the timeline 220”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 9 is rejected for the same reasons as discussed in claims 1 and 3 above.
Regarding claim 11, the combination teachings of Dickerson, White, and Cho as discussed above also disclose the method of claim 10, further comprising: 
determining whether the second screen contains the POI in response to the third user input (see White, paragraph [0080]: “the visual indicators facilitate a user's navigation of the timeline 220 by notifying (actively and/or passively) the user which segments of the video may be interesting to the user”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Dickerson, White, and Cho as discussed above also disclose the method of claim 11, further comprising: 
displaying an indicator indicating a direction of a third screen containing the POI through the display while the second screen is displayed when the second screen does not contain the POI (see Dickerson, paragraph [0047]: “The GUI may also respond to content viewing direction manipulations that are not directly on the bars 602 and 604. For example, a received dragging input (e.g., through touch on a screen, a cursor, mouse lock, etc.) can move the viewing direction”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 13 is rejected for the same reasons as discussed in claim 5 above.
Claim 14 is rejected for the same reasons as discussed in claim 7 above.
Claim 15 is rejected for the same reasons as discussed in claim 8 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484